NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 1 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SONNIE DAVIS III,                               No. 17-56076

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07963-CJC-SK

 v.
                                                MEMORANDUM*
M. REYNOSO, STG Investigation, sued in
their individual capacity; A. PENNYWELL,
STG Investigation, sued in their individual
capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      California state prisoner Sonnie Davis, III, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations in connection with his gang validation. We have jurisdiction under 28

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6).

Fields v. Twitter, Inc., 881 F.3d 739, 743 (9th Cir. 2018). We affirm.

         The district court properly dismissed Davis’s action because Davis failed to

allege facts sufficient to show that his gang validation was not supported by “some

evidence.” Castro v. Terhune, 712 F.3d 1304, 1314 (9th Cir. 2013) (the “some

evidence” standard requires the court to ask only “whether there is any evidence in

the record that could support the conclusion” (emphasis, citation, and internal

quotation marks omitted)); Bruce v. Ylst, 351 F.3d 1283, 1287-88 (9th Cir. 2003)

(explaining the due process requirements for gang validation in the prison context).

         We do not consider Davis’s contentions regarding an alleged Eighth

Amendment violation because Davis voluntarily dismissed that claim in the district

court.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

         All pending motions are denied.

         AFFIRMED.




                                           2                                   17-56076